DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on December 28, 2020 have been fully considered but they are not persuasive. 
     With respect to claim 5, applicant argues that the combination of Nagasawa’903 (US 2017/0102903), and further in view of Nakai’134 (US 2016/0253134), Park’609 (US 2017/0134609), Nagai’982 (US 2012/0133982) and Kasai’976 (US 2010/0253976) does not teach “determine whether the received Bluetooth low energy advertising packet corresponding to the found printing apparatus includes the predetermined value as the IP address; and upon condition that it is determined that the predetermined value is included and, a printing apparatus capable of performing communication is fund by using an IP address included in the Bluetooth low energy advertising packet corresponding to the found printing apparatus, cause a display unit to display a selection screen at least including an item for selecting the printing apparatus capable of performing communication as an output printing apparatus and a warning message indicating that a printing apparatus whose IP address has not been set exists near the mobile terminal.” Examiner disagrees with applicant’s argument because the new reference Ise’296 (US 2012/0079296) teaches that when the IP address has not been set in the device, “0.0.0.0” is being configured as the IP address (paragraph 41).      Therefore, it would have been obvious to a person of ordinary skill in the art before the .
     The combination of Nagasawa’903 and Ise’296 does no teach “upon condition that it is determined that the predetermined value is included and, a printing apparatus capable of performing communication is fund by using an IP address included in the Bluetooth low energy advertising packet corresponding to the found printing apparatus, cause a display unit to display a selection screen at least including an item for selecting the printing apparatus capable of performing communication as an output printing apparatus and a warning message indicating that a printing apparatus whose IP address has not been set exists near the mobile terminal”
      Nagai’982 teaches cause a display unit to display a printing apparatus selection screen at least including an item for selecting the printing apparatus cable of performing communication as an output printing apparatus and a warning message, wherein the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nagasawa’903 and Ise’296 according to the teaching of Nagai’982 to display the searched printing apparatus information including the status of the printing apparatus which include the failure message (a warning message) and to highlight a printing apparatus which is being selected because this will allow the desired printing apparatus to be selected more effectively.
     The combination of Nagasawa’903, Ise’296 and Nagai’982 does not teach upon condition that it is determined that the predetermined value is included and, a printing apparatus capable of performing communication is fund by using an IP address included in the Bluetooth low energy advertising packet corresponding to the found printing apparatus, cause a display unit to display a selection screen at least including an item for selecting the printing apparatus capable of performing communication as an output printing apparatus and a warning message indicating that a printing apparatus whose IP address has not been set exists near the mobile terminal.

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nagasawa’903 and Ise’296 according to determine the printing apparatus’s IP addresses including the IP address “0.0.0.0” (specific value) in the Bluetooth low energy advertising packet first and then to display a screen having the printing apparatus’s name, printing apparatus’s IP address which including the IP address, “0.0.0.0”, printing apparatus’s the status which include the failure message (a warning message) and the highlight to indicate that a desire printing apparatus is being selected (upon condition that it is determined that the predetermined value is included and, a printing apparatus capable of performing communication is fund by using an IP address included in the Bluetooth low energy advertising packet corresponding to the found printing apparatus, cause a display unit to display a selection screen at least including an item for selecting the printing apparatus capable of performing communication as an output printing apparatus) because this will allow a desired printing apparatus to be selected more effectively.
     The combination of Nagasawa’903, Ise’296 and Nagai’982 does not teach a warning message indicating that a printing apparatus whose IP address has not been set exists near the mobile terminal.
     Kasai’976 teaches a warning message indicating that a printing apparatus whose IP address has not been set exist near the mobile terminal [as shown in Fig.6, “NOT SET” 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nagasawa’903, Nakai’134, Ise’296 and Nagai’982 according to the teaching of Kasai’976 to include a message “NOT SET” to indicate that the searched printer which included in the printer list has not been assigned with a valid IP address because this will allow a use to know which printer has not been assign with a valid IP address so that a desired printer can be selected more effective.
     With respect to applicant’s arguments regarding to claims 7-10, 16, 20, 21, 23-26 and 28-30, Examiner disagrees with applicant’s argument for the same reasons as discussed in claim 5 above.
     The claim objections for claims 5, 20 and 25 have been withdrawn wither respect to the amendment received on December 28, 2020. 
Response to Amendment
The amendment to the claims received on December 28, 2020 has been entered.
The amendment of claims 5, 8, 16, 20, 24, 25, 26 and 29 is acknowledged.
The new claims 30 is acknowledged.
Claim Rejections - 35 USC § 103
    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-9, 20, 23-25, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa’903 (US 2017/0102903), and further in view of Ise’296 (US 2012/0079296), Park’609 (US 2017/0134609), Nagai’982 (US 2012/0133982) and Kasai’976 (US 2010/0253976).
     With respect to claim 5, Nagasawa’903 teaches a system (Fig.1) comprising:
     a printing apparatus (Fig.1, item 10) that executes wireless communication based on Bluetooth low energy [the MFP transmits its IP address to the portable terminal via BLE communication]; and
     a mobile terminal (Fig.1, item 70),
     wherein the printing apparatus comprises:
     a printing unit (Fig.1, item 3) that executes print processing based on print data (paragraph 75); 
     a memory device that stores a set of instructions (Fig.2, item 5); and 
     at least one processor (Fig.1, item 9) that executes the set of the instructions to: 

    generate a Bluetooth low energy advertising packet including the IP address of the printing apparatus in a case where it is determined that the IP address is available in the printing apparatus [In response to the transmission request, the MFP transmits the communication information of the MFP to the portable terminal using the BLE communication and the communication information contains, for example, device identification information (e.g., MAC address) of the MFP and wireless LAN communication information (SSID, password, and IP address) of the MFP (Fig.5, step S4 and paragraph 113)].
     wherein the mobile terminal (Fig.1, item 50) comprising:
      a memory device that stores a set of instructions (Fig.3, item 55), and 
     at least one processor (Fig.3, item 59) that executes the set of instructions to: 
     start search processing for searching for a printing apparatus, wherein the search processing is processing of finding a printing apparatus that transmits a Bluetooth low energy advertising packet by performing Bluetooth Low Energy Packet scanning [as shown in 7, the portable terminal performs the printing apparatus search operation to 
     Nagasawa’903 does not teach generate a Bluetooth low energy advertising packet including a predetermined value as the IP address in a case where it is determined that the IP address is not available in the printing apparatus and periodically transmit the generated Bluetooth low energy advertising packet; determine whether the received Bluetooth low energy advertising packet corresponding to the found printing apparatus includes the predetermined value as the IP address; and upon condition that it is determined that the predetermined value is included and, a printing apparatus capable of performing communication is fund by using an IP address included in the Bluetooth low energy advertising packet corresponding to the found printing apparatus, cause a display unit to display a selection screen at least including an item for selecting the printing apparatus capable of performing communication as an output printing apparatus and a warning message indicating that a printing apparatus whose IP address has not been set exists near the mobile terminal, wherein the warning message and the item are displayed in different formats on the printing apparatus selection screen.
     Ise’296 teaches that when the IP address has not been set in the device, “0.0.0.0” is being configured as the IP address (paragraph 41).      
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagasawa’903 according to the teaching of Ise’296  to set the IP address of the MFP as “0.0.0.0” when the IP address of the MFP has not been set and to transmit a Bluetooth 
     The combination of Nagasawa’903 and Ise’296 does no teach periodically transmit the generated Bluetooth low energy advertising packet; upon condition that it is determined that the predetermined value is included and, a printing apparatus capable of performing communication is fund by using an IP address included in the Bluetooth low energy advertising packet corresponding to the found printing apparatus, cause a display unit to display a selection screen at least including an item for selecting the printing apparatus capable of performing communication as an output printing apparatus and a warning message indicating that a printing apparatus whose IP address has not been set exists near the mobile terminal, wherein the warning message and the item are displayed in different formats on the printing apparatus selection screen.

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nagasawa’903 and Ise’296 according to the teaching of Park’609 to periodically transmit the generated Bluetooth low energy advertising packet because this will allow the Bluetooth communication to be established more effectively since the Bluetooth low energy advertising packet are being transmitted multiple times.
     The combination of Nagasawa’903, Ise’296 and Park’609 does no teach upon condition that it is determined that the predetermined value is included and, a printing apparatus capable of performing communication is fund by using an IP address included in the Bluetooth low energy advertising packet corresponding to the found printing apparatus, cause a display unit to display a selection screen at least including an item for selecting the printing apparatus capable of performing communication as an output printing apparatus and a warning message indicating that a printing apparatus whose IP address has not been set exists near the mobile terminal, wherein the warning message and the item are displayed in different formats on the printing apparatus selection screen.
      Nagai’982 teaches cause a display unit to display a printing apparatus selection screen at least including an item for selecting the printing apparatus cable of performing communication as an output printing apparatus and a warning message, wherein the warning message and the item are displayed in different formats on the printing apparatus selection screen [displaying a screen having the searched printing apparatus 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nagasawa’903, Ise’296 and Park’609 according to the teaching of Nagai’982 to display the searched printing apparatus information including the status of the printing apparatus which include the failure message (a warning message) and to highlight a printing apparatus which is being selected because this will allow the desired printing apparatus to be selected more effectively.
     The combination of Nagasawa’903, Ise’296, Park’609 and Nagai’982 does not teach upon condition that it is determined that the predetermined value is included and, a printing apparatus capable of performing communication is fund by using an IP address included in the Bluetooth low energy advertising packet corresponding to the found printing apparatus, cause a display unit to display a selection screen at least including an item for selecting the printing apparatus capable of performing communication as an output printing apparatus and a warning message indicating that a printing apparatus whose IP address has not been set exists near the mobile terminal.
     Since Nagasawa’903 teaches searching the printing apparatus using the BLE (Fig.7) and cause a display unit to display a printing apparatus selection screen having the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of 
    Kasai’976 teaches a warning message indicating that a printing apparatus whose IP address has not been set exist near the mobile terminal [as shown in Fig.6, “NOT SET” is a warning message indicating that a printer whose IP address has not been set exist near the host computer (Fig.1, item 1)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nagasawa’903, Ise’296, Park’609 and Nagai’982 according to the teaching of Kasai’976 to include a message “NOT SET” to indicate that the searched printer which included in the printer list has not been assigned with a valid IP address because this will allow a 
     With respect to claim 7, which further limits claim 5, wherein the warning message further includes a message that prompts a user to review a network setting of the printing apparatus [when a printer is being selected, its corresponding networking setting is being displayed (Fig.23). The contents of the network setting associated with the selected printer is considered as the warning message is a message that prompts a user to review a network setting of the printing apparatus].
     With respect to claim 8, which further limits claim 5, the combination of Nagasawa’903, Park’609, Nagai’982 and Kasai’976 does not teach wherein the specific value is 0.0.0.0.
     Ise’296 teaches that when the IP address has not been set in the device, “0.0.0.0” is being configured as the IP address (paragraph 41).      
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nagasawa’903, Park’609, Nagai’982 and Kasai’976 according to the teaching of Ise’296  to set the IP address of the MFP as “0.0.0.0” when the IP address of the MFP has not been set and to transmit a Bluetooth low energy advertising packet having the device identification information including the IP, “0.0.0.0” of the MFP to the portable terminal using the BLE communication when the portable terminal requests the MPF to transmits its communication information so that the portable terminal determines and displays the MFP list having both of the MFPs having the valid IP and invalid IP address (0.0.0.0) (generate a Bluetooth low energy advertising packet including a predetermined value as 
      With respect to claim 9, which further limits claim 5, Nagasawa’903 teaches wherein a case where the IP address is available in the printing apparatus is a state in which the IP address to be used by the printing apparatus has been set [as shown in Fig.8, the IP address 192.168.21.211 in the area 311 is the IP address that is available in the printing apparatus is a state in which the IP address to be used by the printing apparatus has been set]
     The combination of Nagasawa’903, Park’609, Nagai’982 and Kasai’976 not teach the case where the IP address is not available in the printing apparatus is a state in which the IP address to be used by the printing apparatus has not been set.
     Ise’296 teaches the case where the IP address is not available in the printing apparatus is a state in which the IP address to be used by the printing apparatus has not been set [when the IP address has not been set in the device, “0.0.0.0” is being configured as the IP address (paragraph 41)].      
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nagasawa’903, Park’609, Nagai’982 and Kasai’976 according to the teaching of Ise’296  to set the IP address of the MFP as “0.0.0.0” when the IP address of the MFP has not been set and to transmit a Bluetooth low energy advertising packet having the device 
      With respect to claims 20 and 23-24, they are being analyzed and rejected for the same reason set forth in the rejection of claims 5 and 7-8.     
     With respect to claims 25 and 28-29, they are method claims that claims how the mobile terminal of claims 20 and 23-24 to perform communication with a printer.  Claims 25 and 28-29 are obvious in view of Nagasawa’903, Ise’296, Park’609, Nagai’982 and Kasai’976 because the claimed combination operates at the same manner as described in the rejected claims 20, and 23-24. In addition, the reference has disclosed a mobile terminal to perform communication with a printer, the process (method) to perform communication with the printer is inherent disclosed to be performed by a processor in the mobile terminal when the mobile terminal performs the operation to perform communication with the printer.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa’903 (US 2017/0102903), Ise’296 (US 2012/0079296), Park’609 (US 2017/0134609), .
     With respect to claim 10, which further limits claim 5, the combination of Nagasawa’903, Ise’296, Park’609, Nagai’982 and Kasai’976 does not teach wherein in a case where both an IPv4 address and an IPv6 address are available in the printing apparatus, a Bluetooth low energy advertising packet including the IPv4 address but not including the IPv6 address is generated.
     Nakai’134 teaches wherein in a case where both an IPv4 address and an IPv6 address are available in the printing apparatus, (tag information) including the IPv4 address but not including the IPv6 address is generated (paragraph 100).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nagasawa’903, Ise’296, Park’609, Nagai’982 and Kasai’976 according to the teaching Nakai’134 to use BLE communication to enable the MFP to transmit the Bluetooth low energy advertising packet including the IPv4 address but not including the IPv6 address is generated when both an IPv4 address and an IPv6 address are available in the printing apparatus because this will allow the portable terminal to use the IPv4 address to communicate with the MFP more effectively when the portable terminal does not support the IPv6 communication protocol.  
Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa’903 (US 2017/0102903), Ise’296 (US 2012/0079296), Park’609 (US .
     With respect to claim 21, which further limits claim 20, the combination of Nagasawa’903, Ise’296, Park’609, Nagai’982 and Kasai’976 does not teach sending an inquiry about a capability to a printing device and receive a response to the inquiry, using the IP address included in the received Bluetooth low energy advertising packet, wherein an item corresponding to a printer that responds to the inquiry is displayed on the selection screen.
     Tsuji’516 sending an inquiry about a capability to a printing device and receive a response to the inquiry, using the IP address included in the received Bluetooth low energy advertising packet (Fig.14), wherein an item corresponding to a printer that responds to the inquiry is displayed on the printer selection screen (Fig.15A-Fig.15C).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nagasawa’903, Ise’296, Park’609, Nagai’982 and Kasai’976 according to the teaching Tsuji’516 to use BLE communication to enable the MFP to transmit the Bluetooth low energy advertising packet including an IP addresses of a printer and to establish communication with the said printer according to said printer’s IP address to obtain the capability of the said printer because this will allow the capability of the printer to be obtained more effectively.    
     With respect to claim 26, it is a method claims that claim how the mobile terminal of claim 21 to perform communication with a printer.  Claim 26 is obvious in view of Nagasawa’903, Ise’296, Park’609, Nagai’982, Kasai’976 and Tsuji’516 because the .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa’903 (US 2017/0102903), Ise’296 (US 2012/0079296), Park’609 (US 2017/0134609), Nagai’982 (US 2012/0133982), Kasai’976 (US 2010/0253976) and further in view of Nagatani’738 (US 2010/0250738)
     With respect to claim 30, which further limits claim 5, the combination of Nagasawa’903, Ise’296, Park’609, Nagai’982 and Kasai’976 does not teach wherein, even in a case where a plurality of different printing apparatuses transmits the Bluetooth low energy advertising packet that includes the predetermined value as the IP address and where the plurality of printing apparatuses is found by performing the search processing, the warning message that is a single message is displayed on the selection screen.
     Nagatani’738 teaches using a warning message (Fig.14, item 1702) to indicate that the printers are being searched.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nagasawa’903, Ise’296, Nagai’982 and Kasai’976 according to the teaching Tsuji’516 to provide a message to indicated that the printer are being searched on the printer list 
     The combination of Nagasawa’903, Ise’296, Park’609, Nagai’982 and Kasai’976, Tsuji’516 does not teach wherein, even in a case where a plurality of different printing apparatuses transmits the Bluetooth low energy advertising packet that includes the predetermined value as the IP address and where the plurality of printing apparatuses is found by performing the search processing, the warning message that is a single message is displayed on the selection screen.
     Since Nagasawa’903 teaches searching the printing apparatus using the BLE (Fig.7),  Ise’296 teaches that when the IP address has not been set in the device, “0.0.0.0” is being configured as the IP address (paragraph 41), Kasai’976 teaches a warning message indicating that a printing apparatus whose IP address has not been set exist near the mobile terminal [as shown in Fig.6, “NOT SET” is a warning message indicating that a printer whose IP address has not been set exist near the host computer (Fig.1, item 1)] and Nagatani’738 teaches using a warning message (Fig.14, item 1702) to indicate that the printers are being searched, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include a message in the printer list to indicate that the printer are being searched and some of the searched printers have invalid IP address (wherein, even in a case where a plurality of different printing apparatuses transmits the Bluetooth low energy advertising packet that includes the predetermined value as the IP address and where the plurality of printing apparatuses is found by performing the search processing, the warning message that is a single message is displayed on the 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Nagasawa’903, Ise’296, Park’609, Nagai’982, Kasai’976 and Nagatani’738 to include a message in the printer list to indicate that the printer are being searched and some of the searched printers have invalid IP address (wherein, even in a case where a plurality of different printing apparatuses transmits the Bluetooth low energy advertising packet that includes the predetermined value as the IP address and where the plurality of printing apparatuses is found by performing the search processing, the warning message that is a single message is displayed on the selection screen) because this will allow a user know if the printer searching has done and if all of searched printers are able to be used.
Claim objection
Claim 16 is objected to as being dependent upon a rejected base claim 5 because the prior art of record does not teach “wherein, upon condition that the IP address included in the received Bluetooth low energy advertising packet is the predetermined value, the inquiry about the capability to the printing device using the predetermined value is not performed.”  Claim 16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674